Citation Nr: 0416576	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to a service-connected left 
ankle disability.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 20 percent 
for left ankle sprain with lateral ligament reconstructive 
surgery, pain, and limitation of motion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty in the US Marine Corps from 
March 1966 to March 1969.  He had subsequent service in the 
US Army Reserve and the US Air Force Reserve from March 1976 
to June 1993, including active service in support of 
Operation Desert Shield/Storm from August to September 1990, 
and in October and December 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.  

In an October 2001 rating decision, the RO, in pertinent 
part, denied service connection for a left ankle disability 
and bilateral hearing loss.  The veteran duly appealed the 
RO's decision.  

Before the matter was certified to the Board, in an April 
2002 rating decision, the RO granted service connection for 
left ankle sprain with lateral ligament reconstructive 
surgery, pain, and limitation of motion, rated as 20 percent 
disabling, and bilateral hearing loss, rated as zero percent 
disabling.  

The grant of service connection for the left ankle disability 
and bilateral hearing loss constitutes a full award of the 
benefit sought on appeal as to those issues.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In April and 
June 2002, however, the veteran submitted what appears to be 
a notice of disagreement with the initial ratings assigned by 
the RO for his left ankle and hearing loss disabilities.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As set forth in 
more detail below, because a Statement of the Case addressing 
these matters has not yet been issued, a remand for this 
action is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  This matter will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  

In a June 2002 rating decision, the RO denied service 
connection for a right ankle disability and the veteran duly 
appealed.  

In connection with his appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  In 
February 2003, however, the veteran withdrew his request and 
asked that consideration of his appeal proceed based on the 
evidence of record.  


FINDING OF FACT

The medical evidence of record is in equipoise as to whether 
the veteran's current right ankle disability is causally 
related to his service-connected left ankle disability.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, service 
connection for a right ankle disability on a secondary basis 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Given the favorable action taken below, the Board 
finds that no further action is necessary with respect to the 
claim of service connection for a right ankle disability.  



I.  Factual Background

Service medical records corresponding to the veteran's first 
period of active duty show that he was seen on several 
occasions regarding left ankle injuries which required 
hospitalization and a short leg cast.  These records are 
negative for complaints or abnormalities pertaining to the 
right ankle.  At his March 1969 service separation medical 
examination, the veteran's lower extremities and 
musculoskeletal system were normal on clinical evaluation.  

In December 2000, the veteran submitted an application for VA 
compensation benefits, including service connection for 
bilateral ankle disabilities.  The veteran indicated that he 
had injured his left ankle in service on two occasions and 
had subsequently fallen on several occasions due to a 
weakened ankle, eventually requiring bilateral ankle 
reconstructive surgeries.  

In support of his claim, the veteran submitted private 
medical records and records from his former employers, dated 
from December 1974 to August 2000.  In pertinent part, these 
records show that the veteran sustained a severe right ankle 
strain in January 1977.  In January 1980, he had 
reconstructive surgery of his right ankle due to trauma.  In 
June 1980, the veteran was diagnosed as having psoriatic 
arthritis.  In May 1983, the veteran sustained left ankle and 
knee injuries in a fall.  The following month, he underwent 
reconstructive surgery for his left ankle.  

Subsequent service medical records corresponding to the 
veteran's service in the Reserve show that at a medical 
examination in September 1984, the veteran reported a history 
of recurrent lateral ankle sprains with bilateral ligament 
reconstructions.  He also reported a history of psoriasis 
with psoriatic arthritis, currently in remission.  The 
veteran was determined to be fit for service.  

In March 2002, the veteran underwent VA medical examination 
at which he reported that he had injured his left ankle on 
two occasions in service.  After his separation from active 
service, the veteran indicated that he worked as a police 
officer where he sustained several injuries to each ankle.  
The veteran reported that he had thereafter had 
reconstructive surgery on his left ankle.  He indicated that 
he had experienced some intermittent pain and recurrent 
swelling with prolonged walking since that time.  The 
examiner noted that X-ray studies of the left ankle performed 
in October 2000 showed lateral joint space narrowing and 
significant degenerative changes with osteophyte formation.  
The assessment was status post lateral ligament 
reconstruction of the left ankle with intermittent pain and 
reduced range of motion with recurrent swelling.  After 
reviewing the medical records, the examiner indicated that it 
was likely that the veteran's in-service left ankle sprains 
had contributed to his current left ankle disability.  

In an April 2002 rating decision, the RO granted service 
connection for the veteran's left ankle disability.  In a 
statement received later that month, the veteran reiterated 
his contention that his right ankle disability was secondary 
to his left ankle disability.  

VA clinical records show that the veteran was examined in the 
rheumatology clinic in April 2002.  It was noted that the 
veteran had been previously diagnosed as having psoriatic 
arthritis, although the VA rheumatologist indicated that 
based on evidence more recently collected, it was his opinion 
that the veteran's disorder was more consistent with 
osteoarthritis.  

In a December 2002 letter, the veteran's private physician 
indicated that he had followed the veteran on and off for 
many years for psoriatic arthritis.  He noted that the 
veteran had injured his left ankle in service, sustaining a 
left ankle disability.  He indicated that the veteran had 
recently raised the question of whether his current right 
ankle disability could have been caused by the additional 
stress on the right ankle required because of the injury to 
the left ankle.  The veteran's physician indicated that 
although he could not state with any surety that the two 
problems were related, he certainly thought it was a 
possibility.  He indicated that the veteran obviously did 
have to protect his left ankle significantly following the 
injury and therefore he overused the right ankle during that 
period.  

In January 2003, the veteran again underwent VA medical 
examination.  The examiner reviewed the veteran's medical 
records and noted the in-service left ankle injuries.  He 
also noted that the veteran had a history of psoriatic 
arthritis and that a recent X-ray study performed in 
September 2002 had showed osteoarthritis of the right ankle, 
possibly traumatic.  He indicated that such findings were 
consistent with the veteran's history of reconstructive 
surgery.  He noted that the veteran currently complained of 
pain and swelling in the right ankle.  The assessment was 
status post ligamentous reconstruction of the right ankle 
related to frequent sprains with a history of psoriatic 
arthritis with X-ray evidence of post-traumatic 
osteoarthritis as a residual of reconstructive surgery.  The 
examiner indicated that the problems with the veteran's right 
ankle had existed for numerous years and were related to 
frequent strains, with osteoarthritis developing subsequent 
to reconstructive surgery.  The examiner indicated that he 
regularly treated veterans with amputations wearing 
prostheses who never complained of pain in their intact 
ankles.  Thus, he indicated that he did not agree with the 
diagnosis of an overuse syndrome involving the right ankle.  
Rather, he indicated that the veteran's right ankle 
disability was more related to traumatic arthritis from 
reconstructive surgery and the probable complications of 
psoriatic arthritis.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2003). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
the US Court of Appeals for Veterans Claims (Court) has held 
that where a service-connected disability causes an increase 
in, but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In claims for benefits, when there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for a right 
ankle disability is warranted.  

Because the veteran's service medical records are negative 
for complaints or findings of a right ankle injury or 
disability and because a right ankle disability was not shown 
for several years after service separation, it cannot be said 
that the veteran's current right ankle disability was 
clinically evident in service or within the first post-
service year.  38 C.F.R. § 3.303, 3.307, 3.309.  Likewise, 
the record contains no evidence linking the veteran's current 
right ankle disability to his active service or any incident 
therein.  38 C.F.R. § 3.303(d).  In view of the foregoing, 
service connection on a direct basis is not warranted.  

The veteran, however, claims that secondary service 
connection is warranted, as his current right ankle 
disability developed as a result of his service-connected 
left ankle disability.  As set forth above, the record 
contains conflicting medical opinions in this regard.  

The veteran's private treating physician has submitted a 
statement to the effect that because the veteran had to 
protect his left ankle following his in-service injuries, it 
was possible that he overused his right ankle, resulting in 
disability.  

On the other hand, in a January 2003 VA medical opinion, the 
examiner indicated that the veteran's right ankle disability 
was more likely related to traumatic arthritis from 
reconstructive surgery and the probable complications of 
psoriatic arthritis, than to an overuse syndrome.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both 
individuals who provided opinions in this case are clearly 
competent to render a medical opinion as to the etiology of 
the veteran's right ankle disability.  The Board further 
observes that both of the individuals who provided medical 
opinions based their conclusions on a review of the pertinent 
medical history and an examination of the veteran.  In view 
of the foregoing, the Board is unable to conclude that one 
medical opinion in this case is more probative than the 
other.

After considering these medical opinions, and reviewing the 
evidence in its entirety, it appears that that there is at 
least an approximate balance of positive and negative 
evidence regarding the merits of this issue.  Thus, with 
reasonable doubt resolved in favor of the veteran, service 
connection is warranted for the veteran's right ankle 
disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a right ankle 
disability is granted.  


REMAND

As set forth above, in an April 2002 rating decision, the RO 
granted service connection for left ankle sprain with lateral 
ligament reconstructive surgery, pain, and limitation of 
motion, rated as 20 percent disabling, and bilateral hearing 
loss, rated as zero percent disabling.  In April and June 
2002, the veteran submitted what appears to be a notice of 
disagreement with the initial ratings assigned by the RO for 
his left ankle and hearing loss disabilities.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Because a statement of the 
case addressing these matters has not yet been issued, a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and any 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 20 percent for left ankle 
sprain with lateral ligament 
reconstructive surgery, pain, and 
limitation of motion, and the issue of 
entitlement to an initial compensable 
rating for bilateral hearing loss.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



